Citation Nr: 1638068	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and as secondary to service-connected residuals of a back injury.

(The claims for entitlement to initial compensable ratings for radiculopathy of the right and left lower extremities are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied a claim for service connection for PTSD.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any delay in the final disposition of this claim, but finds that additional development is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claim.  Specifically, VA must obtain complete records of private and VA mental health treatment and provide a VA examination to determine the nature and etiology of the acquired psychiatric disorder on appeal.  

The Veteran testified at the July 2016 videoconference hearing that he has received private psychiatric treatment and medication for anxiety.  He also testified that he was going to request a mental health evaluation from the Reno VA Medical Center (VAMC) to confirm his diagnosis of PTSD.  Although the Veteran stated that he would submit records of this private and VA treatment for inclusion in the record, these records have not been provided.  VA must therefore attempt to obtain the private and VA medical records identified by the Veteran.  

The Board also finds that a VA examination should be provided to determine whether the Veteran meets the criteria for a diagnosis of PTSD or any other acquired psychiatric disorder, and if so, whether the condition is related to any incident of active duty service or a service-connected disability.  Service treatment records confirm the Veteran's involvement in a motor vehicle accident in November 1969 while on active duty and he is also service-connected for residuals of a back injury stemming from this incident.  A VA examination and medical opinion are therefore necessary to clarify the nature and etiology of the claimed psychiatric condition.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding service connection for an acquired psychiatric disorder as secondary to a service-connected condition.

2.  Obtain complete copies of the Veteran's treatment records from the Reno VAMC dating from January 2016 to the present.  Associate all records received pursuant to this request with the claims file. 

3.  Contact the Veteran and request that he identify all private health care providers who have treated the claimed psychiatric disorder on appeal, to include the private doctor identified as Dr. Johnson at the July 2016 hearing.  Provide the Veteran medical release forms and ask him to authorize VA to obtain medical records from all identified private health care providers. 

If proper medical release forms are received, obtain copies of all available treatment records from the private facilities.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

4.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

b)  With respect to all diagnosed acquired psychiatric disorders, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to the Veteran's active duty service, to include the November 1969 motor vehicle accident.  

c)  With respect to all diagnosed acquired psychiatric disorders, the examiner should determine whether it is caused or aggravated by the Veteran's service-connected residuals of a back injury and lower extremity radiculopathy and the pain associated with these conditions.  The examiner must address the aggravation aspect of the secondary service connection claim.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  Service treatment records verify the Veteran's in-service motor vehicle accident in November 1969 and he is service-connected for a residual back injury and radiculopathy from this incident.  Post-service treatment records document the Veteran's reports of insomnia, bad dreams, and stress at the VAMC beginning in January 2011.  He did not report specific in-service stressors, but stated that he experienced stress related to caring for his disabled wife.  He was referred for a mental health evaluation and diagnosed with a nonspecified anxiety disorder as he did not meet the criteria for PTSD.  Despite this finding, the Veteran's VA primary care physician continued to render diagnoses of PTSD throughout the claims period.  

4.  Readjudicate the claim on appeal and if the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




